internal_revenue_service number release date index number --------------------------------- ------------------------ ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ---------------- telephone number ----------- refer reply to cc psi plr-112322-13 date date legend ---------------- ----------------------- ------------------------------------------------------------------------------------- decedent date trust grandchild ------------------ x annuity --- ----------------------------------------------------------- dear --------------- this letter responds to your representative’s letter dated date requesting a ruling pertaining to the generation-skipping_transfer gst tax consequences of an annuity_contract that passed to a_trust the facts submitted and representations made are as follows decedent died on date a date that occurred in when decedent died she owned an annuity annuity that had been maintained by a commercial insurance_company upon her death decedent designated that x percent of the annuity pass to a_trust trust established for the benefit of her grandchild grandchild the executor of decedent’s estate timely filed form_8939 allocation of increase in basis for property_acquired_from_a_decedent to make the election under sec_1022 and to allocate basis as provided by sec_1022 of the internal_revenue_code executor attached schedule r generation-skipping_transfer_tax to form_8939 and allocated decedent’s remaining gst_exemption to other trusts established under decedent’s will none of decedent’s gst_exemption was allocated to trust plr-112322-13 pursuant to the terms of trust the trustee will receive the required minimum distributions for a term based on decedent’s life expectancy during this term the trustee of trust is required to distribute annually the amounts paid to the trust to grandchild the trustee may accelerate distributions at any time for grandchild’s health education maintenance and support if grandchild dies before the end of the annuity’s distribution period then grandchild’s issue are entitled to the remaining distributions as beneficiaries of trust if grandchild dies before the end of the distribution period and is not survived by issue then grandchild’s surviving siblings become the beneficiaries of trust at the end of the distribution period trust will terminate and the trustee will distribute any remaining assets outright to the current beneficiaries of trust rulings requested trust is a skip_person under sec_2613 the x percent allocable portion of annuity passing to trust on date is a direct_skip subject_to the provisions of chapter as of that date decedent is the transferor of annuity to trust for purposes of chapter for purposes of chapter the amount of the transfer is x percent of the value of annuity determined as of date the gst tax resulting from the direct_skip of x percent of annuity to trust on date is the value of the interest on date multiplied by zero under sec_2653 trust will be treated as if the transferor were assigned to the first generation above the highest generation of any person who has an interest in trust immediately after the gst periodic_payments made after date from annuity to trust and then from trust to grandchild while grandchild is alive are not subject_to gst tax ruling sec_1 through sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_termination a taxable_distribution and a direct_skip sec_2612 provides that a direct_skip is a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person plr-112322-13 sec_2613 provides that the term skip_person means a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor sec_2613 provides that a_trust is a skip_person a if all interests in such trust are held by skip persons or b if i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person sec_26_2612-1 of the generation-skipping_transfer_tax regulations provides that a_trust is a skip_person if i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person for this purpose the probability that a distribution will occur is so remote as to be negligible only if it can be ascertained by actuarial standards that there is less than a percent probability that the distribution will occur sec_2652 provides that the term transferor means in the case of any property subject_to the estate_tax the decedent sec_2652 provides in part that a person has an interest_in_property_held_in_trust if at the time the determination is made such person a has a right other than a future right to receive income or corpus from the trust or b is a permissible current recipient of income or corpus from the trust and is not described in sec_2055 sec_2602 provides that the amount of the gst tax is the taxable_amount multiplied by the applicable_rate sec_2623 provides that the taxable_amount in the case of a direct_skip is the value of the property received by the transferee under sec_2624 in the case of any direct_skip of property which is included in the transferor’s gross_estate the value of such property for purposes of chapter is the same as its value for purposes of chapter determined with regard to sec_2032 and sec_2032a sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess of over the applicable_fraction determined for the trust from which such transfer is made or for such skip the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in plr-112322-13 the direct_skip reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_301 of the tax relief unemployment insurance reauthorization and job creation act of p l stat truirjca retroactively reinstated the gst tax for generation-skipping transfers that occurred during notice_2011_66 2011_35_irb_184 ii a provides that the gst tax applies to generation-skipping transfers that occur as a result of a decedent’s death regardless of whether an election is made under sec_1022 notice_2011_66 ii d provides that for purposes of chapter the treasury_department and internal_revenue_service will continue to construe and apply any reference to chapter without regard to whether the executor of the decedent’s estate who died in made an election under sec_1022 sec_302 of truirjca provides that for each gst occurring during the applicable_rate under sec_2641 is zero notice_2011_66 ii a interprets this provision of truirjca to mean that the maximum_federal_estate_tax_rate for purposes of computing the gst tax on such a transfer is deemed to be zero which when multiplied by any inclusion_ratio will result in an applicable_rate of zero in the present case grandchild is two generations below decedent and is the only person who has an interest in trust for purposes of sec_2652 grandchild is a permissible current recipient of income or corpus from trust and no other person has any present right to receive income or corpus or is a permissible current distributee of income or corpus if grandchild predeceases the termination of trust all remaindermen are skip persons as well accordingly since all interests as that term is defined in sec_2652 in trust are held by skip persons with respect to the decedent trust is a skip_person under sec_2613 therefore based on the facts presented and representations made we conclude that the x percent allocable portion of annuity passing to trust on date is a direct_skip subject_to the provisions of chapter as of that date annuity is not subject_to the tax under chapter because decedent’s executor made an election under sec_1022 under notice_2011_66 any reference to chapter under chapter applies as if the decedent was subject_to chapter even if the decedent’s executor made an election under sec_1022 if the executor of decedent’s estate had not made the election under sec_1022 the value of the annuity would have been included in decedent’s gross_estate for federal estate_tax purposes accordingly decedent is considered the transferor of x percent of annuity under sec_2652 pursuant to sec_2623 and sec_2624 the taxable_amount of the direct_skip is the value of x percent of the annuity that would have been included in decedent’s estate on date the executor of decedent’s estate did not allocate any of decedent’s gst_exemption to the direct_skip thus the applicable_fraction for purposes of chapter plr-112322-13 i sec_1 however under notice_2011_66 and truirjca the maximum_federal_estate_tax_rate for purposes of chapter is deemed to be zero accordingly the gst tax on the direct_skip is zero based on the facts presented and representations made we conclude that the transfer of annuity from decedent to trust is a direct_skip that occurred on date decedent is the transferor of x percent of annuity for purposes of chapter furthermore the value of the direct_skip is the value of x percent of annuity on date and the gst tax on the direct_skip is zero see sec_2624 rulings and sec_2653 provides that if there is a generation-skipping_transfer of any property and immediately after such transfer such property is held in trust for purposes of applying chapter other than sec_2651 to subsequent transfers from the portion of the trust attributable to such property the trust will be treated as if the transferor of such property were assigned to the first generation above the highest generation of any person who has an interest in such trust immediately_after_the_transfer in sec_26_2653-1 example t transfers property to an irrevocable_trust for the benefit of t’s grandchild gc and great-grandchild ggc during gc’s life the trustee has discretion to distribute the trust income to gc and ggc at gc’s death the trust property passes to ggc the example explains that both gc and ggc have an interest in the trust for purposes of chapter the transfer by t to the trust is a direct_skip and the property is held in trust immediately_after_the_transfer after the direct_skip the transferor is treated as being one generation above gc the highest generation individual having an interest in the trust the example concludes that gc is no longer a skip_person and distributions to gc are not taxable_distributions however because ggc occupies a generation that is two generations below the deemed generation of t ggc is a skip_person and distributions of trust income to ggc are taxable_distributions as stated above the transfer of x percent annuity to trust as a result of decedent’s death was a direct_skip on date based on the facts presented and representations made under sec_2653 trust is treated as if the decedent was assigned to the first generation above the highest generation of any person who has an interest in trust immediately after the gst thus we conclude that periodic distributions made after date from annuity to trust and then from trust to grandchild while grandchild is alive are not subject_to gst tax furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-112322-13 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely ___________________________ james f hogan chief branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
